 



EXHIBIT 10.2
ANALOG DEVICES, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
Amendment No. 1
     The Amended and Restated Deferred Compensation Plan (the “Plan”) of Analog
Devices, Inc. is hereby amended as follows:
     Effective January 1, 2007, Section 4.2 of the Plan is hereby amended and
restated in its entirety to read as follows:
     “4.2 Crediting Deferred Compensation and Company Contribution Amounts.
The amount of Compensation subject to a Deferral Election under Section 4.1
shall be credited by the Employer to the Participant’s Deferral Account
periodically, the frequency of which will be determined in accordance with the
Administrative Procedures. To the extent that the Employer is required to
withhold any taxes or other amounts from a Participant’s deferred Compensation
pursuant to any state, federal or local law, such amounts shall be withheld from
the Participant’s compensation before such amounts are credited.
Effective January 1, 2007, for each deferral of Compensation following the
completion by the Participant of one Year of Service, as defined in TIP, the
Company shall credit the Company Contribution Account of each Participant, other
than a non-employee Director, with an amount equal to (a) 8% of the amount of
Compensation deferred or (b) if the Participant has elected to defer 100% of his
or her Compensation, 8% of the total Compensation. For purposes of this
paragraph, Compensation shall exclude Company bonus but shall include sales
commissions.”
* * * * *
Adopted by the Compensation Committee of the
Board of Directors on January 22, 2007.

